Case 3:21-cv-00238-JBA Document 1-2 Filed 02/24/21 Page 1of5

RETURN DATE: MARCH 9, 2021 : SUPERIOR COURT

MARY CIFARELLI ot J.D. OF NEW HAVEN
Vv. AT NEW HAVEN
WALMART INC. : JANUARY 22, 2021
COMPLAINT
1. The defendant, Walmart Inc. is and was at all relevant times a foreign limited partnership

that is and was registered and authorized to conduct business in Connecticut.
At all relevant times, the defendant owned, possessed, operated, maintained and/or
controlled a retail grocery store known as Wal-Mart located at 315 Foxon Boulevard in
New Haven, Connecticut (hereinafter “the premises’’).
On or about February 20, 2019, the plaintiff, Mary Cifarelli, was lawfully present on the
premises as a business invitee and was walking in the front end of the store when she was
caused to slip and fall, suddenly and without warning, on a kinked rug, as a result of which
her body came into violent and forceful contact with the ground.
The aforementioned fall was a direct and proximate result of the negligence and
carelessness of the defendant, through one or more of its agents, servants or employees, in
one or more of the following ways, in that it/they:
a. Knew or should have known of the kinked rug that caused the plaintiff to fall and
failed to take reasonable measures to make the premises safe;
b. Failed to timely and reasonably inspect the premises for defects including the
kinked rug;
c. Failed to place signage or other visible warnings to alert lawfully present persons,

including the plaintiff, of the kinked rug;

 
Case 3:21-cv-00238-JBA Document 1-2 Filed 02/24/21 Page 2 of 5

d. Failed to verbally warn the plaintiff and other lawfully present persons of the
presence of the kinked rug;

e. Failed to block off or barricade that portion of the premises that contained the
kinked rug;

{. Failed to timely or sufficiently fix the kinked rug; and

g. Failed to take other reasonable and appropriate steps to prevent the plaintiffs
injury.

5. Asa direct and proximate result of the aforementioned negligence and carelessness of the
defendant, through one or more of its agents, servants or employees, the plaintiff suffered
the following serious and painful personal injuries, some or all of which may be permanent
in nature:

a. Left arm injury;

b. Cervical spine injury;
c. Thoracic spine injury;
d, Lumbar spine injury;
e. Headaches;

f. Nose fracture;

g. Cognitive impairment;
h. Bilateral knee injury;
i. Dizziness;

j. Facial bruising;

k, Associated physical pain and suffering.
Case 3:21-cv-00238-JBA Document 1-2 Filed 02/24/21 Page 3of5

6. Asadirect and proximate result of the aforementioned negligence and carelessness of the

defendant, through one or more of its agents, servants or employees, the plaintiff has
suffered mental anguish, frustration and anxiety over the fact that she was and remains
injured.

. Asa direct and proximate result of the aforementioned negligence and carelessness of the
defendant, through one or more of its agents, servants or employees, the plaintiff has
incurred and will continue to incur in the future expenses for medical care and treatment,
including medication, x-rays, diagnostic testing, surgery and therapy, all of which has
caused her and will continue to cause her financial loss and damage.

. Asa direct and proximate result of the aforementioned negligence and carelessness of the
defendant, through one or more of its agents, servants or employees, the plaintiff has
suffered and will continue to suffer in the future from a decrease in her capacity to engage
in and enjoy life’s activities as she was able to do prior to the aforementioned fall and

resulting injuries.
Case 3:21-cv-00238-JBA Document 1-2 Filed 02/24/21 Page 4of5

WHEREFORE, the plaintiff claims:

i. Compensatory damages;

2. Such other relief the court deems appropriate.

THE PLAINTIFF,

RJ. weet Ill, ESQ.
Webet& Rubano, LLC
401 AZenter Street
Wallingford, CT 06492
PMone: (203) 626-9172

Fax: (203) 626-9175
Juris No.: 432211

Pe ee oe tenn ee

 
Case 3:21-cv-00238-JBA Document 1-2 Filed 02/24/21 Page 5of5

RETURN DATE: MARCH 9, 2021
MARY CIFARELLI
V.

WALMART INC.

SUPERIOR COURT
J.D. OF NEW HAVEN
AT NEW HAVEN

JANUARY 22, 2021

STATEMENT OF AMOUNT IN DEMAND

The plaintiff claims money damages in excess of $15,000.00.

THE PLAINTIFF,

| |
ca |

R.J. WEBERB,-HI-ESQ, ©
Weber & Rubano, LLC

401 Center Street
Wallingford, CT 06492 ~~...
Phone: (203) 626-9172

Fax: (203) 626-9175

Juris No.: 432211

 
